DETAILED ACTION
 Response to Arguments
Applicant’s arguments with respect to the Blanchard reference have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.
In response to Applicant’s arguments regarding the Koike reference specifically that, there is no disclosure in the Koike document of having a robotic arm sealing a culture vessel or a part thereof, the examiner disagrees. 
Koike discloses that “The second robot arms 10, 11, and 12 are configured to hold a centrifuge tube 17 and a preparation tank 18 shown in FIG. 1 in addition to the culture vessels 1 so as to be capable of performing various processes.” as discussed in at least paragraph 45. Koike also discloses “In FIG. 4, for example, after the upper end part of the preparation tank 18 is held by the second robot arm 10, 11, or 12, so as to be moved to a position where it can be held by the pair of grips 20B of the auxiliary arm 20, the lower end part of the preparation tank 18 is gripped by the pair of grips 20B of the auxiliary arm 20. In this way, a cap 18A of the preparation tank 18 can be opened or closed by the single second robot arm 10, 11, or 12. Further, a program to open and close screw caps that are provided on a plurality of types of containers is stored in the second robot arms 10, 11, and 12, so that the second robot arms 10, 11, and 12 can open and close the screw caps provided on the plurality of types of containers.” as discussed in at least paragraph 49.
Furthermore, applicant is reminded that a recitation of the intended use (wherein said robotic arm is being configured for sealing one or more culture dishes, or for sealing a well of one culture dish) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior can open and close the screw caps provided on the plurality of types of containers (e.g., culture dish/vessel), it is the position of the Office that the second robot arms 10, 11, and 12 of Koike are capable of providing the operating condition(s) as disclosed above.
Finally, in view of Applicant’s arguments, see amendment, filed 10/18/2021, with respect to the rejection of claims 1-2, 4-13, 20, 23, 25, 27, 29-30 and 47 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 1-2, 4-13, 20, 23, 25, 27, 29-30 and 47 under 35 U.S.C. §112(a) has been withdrawn. 
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 reads as “An apparatus (100) according to claim 2, wherein at least one culture dish compartment of said two or more culture dish compartments comprises one more containers (36) for storing at least one of incubation liquids and cryoprotectants.” However, it appears that claim 12 should read as “An apparatus (100) according to claim 2, wherein at least one culture dish compartment of said two or more culture dish compartments comprises one or more containers (36) for storing at least one of incubation liquids and cryoprotectants.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “movement means” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “movement means” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 20, 23, 25, 27, 29-30 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard US 2018/0346868 in view of Hobbs et al. (hereinafter Hobbs) WO 2014/106286 as cited in the IDS filed 03/22/2017.
Regarding claims 1 and 27, Blanchard discloses an apparatus (100) for the combined incubation and vitrification of a viable biological material; said apparatus comprises: a housing [200/300] having an extension in a longitudinal direction (X) and an extension in a transversal direction (Y); said housing comprising: one or more culture dish compartments [201/301], each being adapted to accommodate one or more culture dishes comprising a biological material as discussed in at least paragraphs 39 and 41, each said culture dish comprises one or more culture wells for accommodating said biological material as discussed in at least paragraph 110; wherein said apparatus comprises one or more image capturing devices [202/302] adapted to capture images of one or more of said biological material accommodated in said one or more culture dishes as discussed in at least paragraphs 7 and 17-24, wherein said apparatus comprises cryogenic means (gas cylinder via supply lines 314-316, paragraphs 42, 67 and 69) for cooling at cryogenic temperatures of a biological material, said cryogenic means being arranged in a cryogenic area at a different location relative to said one or more culture dish compartments (for example, one or more freezers may be located in an internal chamber and/or integrated into the incubator cabinet (e.g., into the wall of the incubator cabinet)). As used herein, an "incubator cabinet" is a housing that includes one or more chambers configured to hold one or more cell culture vessels. In some embodiments, an incubator cabinet includes a transfer chamber and an internal chamber, one or both of which are configured to hold one or more cell culture vessels.)  as discussed in at least paragraphs 67 and 69; wherein said one or more culture dish compartments and said cryogenic area together defines an operational area as discussed in at least paragraph 67; wherein said e.g., motors, wheels, gears, robotic elements, and actuators such as pneumatic actuators, electromagnetic actuators, motors with cams, piezoelectric actuators, and motors with lead screws ) that are capable of moving said image capturing device relative to said culture dishes as discussed in at least paragraph 69, 71 and 83-84.
As to the culture dish compartment being provided with a transparent wall, Blanchard discloses in paragraph 45 that, “In certain embodiments, a cell culture vessel includes a transparent or optically clear window. For example, a lid coupled to the housing of a cell culture vessel may include an optically clear portion for viewing cells e.g., with a microscope or other imager.”
Blanchard does not explicitly disclose wherein the image capturing means is movable in relation to the culture dishes. However, Blanchard discloses a device (e.g., motors, wheels, gears, robotic elements, and actuators such as pneumatic actuators, electromagnetic actuators, motors with cams, piezoelectric actuators, and motors with lead screws) that are capable of making the image capturing means movable.
Furthermore, it would have been obvious to one having ordinary skill in the art to provide an image capturing means that is movable in relation to the culture dishes in order to maintain temperature of the one or more a transfer chamber(s) and/or internal chamber(s), since it has been held that broadly providing a mechanical or automatic means to replace manual activity 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Blanchard also does not explicitly disclose wherein said one or more robotic arms being configured to grip a lid from within said culture dish compartment and to move said lid and arrange said lid on top of one culture dish being accommodated in said culture dish compartment; thereby providing automatic sealing of said culture dish or of one or more wells of said culture dish according to a predetermined protocol and prior to cryopreservation; wherein said apparatus is configured for fully automated operation during vitrification; wherein said apparatus is configured for fully automated operation during vitrification and cryopreservation and cryopreservation and wherein said cryogenic means comprises a container.
However, Blanchard does disclose that In some embodiments, devices and methods described herein are used to modify or change the culture media or conditions and/or to passage the cell cultures when appropriate. In some embodiments, these procedures are automated. See paragraphs 44, 56, 58, 62 and 110-111.  Blanchard also discloses that In some embodiments, a freezer may be provided as a component of an incubator to facilitate freezing of cells isolated from cell cultures. For example, one or more freezers may be located in an internal chamber and/or integrated into the incubator cabinet (e.g., into the wall of the incubator cabinet) as discussed in paragraph 67.
as required by claim 27 and discussed in at least paragraphs 69, 78 and 79; shown in Figs. 5 and 7, thereby providing automatic sealing of said culture dish or of one or more wells of said culture dish according to a predetermined protocol and prior to cryopreservation; wherein said apparatus is configured for fully automated operation during vitrification and cryopreservation (In preferred embodiments an instrument and apparatus is provided to automate the vitrification preparation process. The actual vitrification step, where the embryo and surrounding fluid enter a vitrified state, may also be automated; paragraph 62) as discussed in at least paragraphs 57, 62, 73 and 87; and wherein said cryogenic means comprises a container (LN2 bath, Fig. 9) comprising a liquid gas stored in a cryogenic area as shown in Fig. 4 (Alternatively, a reduced time can be allowed for equilibrium after which the biological material, which may include oocytes or embryos are plunged directly into liquid nitrogen (where liquid nitrogen is hereinafter referred to as “LN2”) to effect freezing; paragraph 14) as discussed in at least paragraphs 14-15, 53, 61 and 87.
It would have been obvious to one having ordinary skill in the art to modify Blanchard with the robotic arms and the container as taught by Hobbs to eliminate the variability (which is known to contribute to lack of consistency in cryopreservation of biological material and the 
Regarding claim 2, Blanchard discloses wherein said apparatus comprises two or more individual culture dish compartments [101/201/301] as shown in FIGS. 1- 3.
Regarding claim 4, Blanchard discloses a temperature regulating means for individually regulating the temperature in one or more of said individual said culture dish compartments (4) as discussed in at least paragraphs 69 and 78.
Regarding claim 5, Blanchard discloses wherein said temperature regulating means comprises at least one of:  one or more electric heating elements; and/or cooling means as discussed in at least paragraphs 67, 69 and 78.
Regarding claim 6, Blanchard discloses a gas composition regulator for individually regulating the gas composition in one or more of said individual culture dish compartments as discussed in at least paragraphs 42, 69, 75, and 77-78.
Regarding claim 7, Blanchard discloses an image capturing device [102/202/302] in respect of each individual culture dish compartment as discussed in at least paragraphs 69 and 78.
Regarding claims 8 and 17, Blanchard does not explicitly disclose wherein said image capturing device is configured for being movable. However, Blanchard does disclose wherein rapid scanning is done to select the focal plane dish as discussed in at least paragraph 30.
It would have been obvious to one of ordinary skill in the art to modify Blanchard with movable image capturing device, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. See MPEP § 2144 (V-D).
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 9, Blanchard discloses wherein said culture dish compartment comprises a shelf (nest) for accommodation of a culture dish, wherein said movement means are configured in a way allowing said shelf to be moved, preferably by rotation, relative to said image capturing device as discussed in at least paragraph 38, thereby allowing capturing of images of each biological material accommodated in said respective culture dish.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 10, Blanchard discloses at least one culture dish compartment of said two or more culture dish compartments comprises a pipette pump (32), said pipette pump being configured for pipetting fluids to and from said culture well of said culture dish as discussed in at least paragraphs 62 and 83-84.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 11, Blanchard discloses wherein at least one culture dish compartment of said one or more culture dish compartments comprises two or more pipette stands (storage array in an internal chamber) as discussed in at least paragraph 84 comprising one or more pipettes.
claim 12, Blanchard discloses wherein at least one culture dish compartment of said one or more culture dish compartments comprises two or more containers (36) for storing at least one of incubation liquids and and/or cryoprotectants as discussed in at least paragraph 67.
Regarding claim 20, Blanchard discloses wherein said container for storing of a liquid gas is separated from said two or more culture dish compartments as discussed in at least paragraph 67.
Hobbs also discloses wherein said container (LN2 bath, Fig. 9) for storing of a liquid gas is separated from said two or more culture dish compartments (cassette) as shown in Fig. 4 and discussed in paragraphs 43, 66, 87.
It would have been obvious to one having ordinary skill in the art to modify Blanchard with the configuration (wherein said container for storing of a liquid gas is separated from said two or more culture dish compartments) as taught by Hobbs to eliminate the variability (which is known to contribute to lack of consistency in cryopreservation of biological material and the resultant low pregnancy rates) by providing an automated system to control the environment and ensure a repeatable cryopreservation of biological materials.
Regarding claim 23, Blanchard discloses wherein said apparatus comprising an image processing unit (computer, 207/307) for processing images captured by said image capturing device (10) as discussed in at least paragraphs 7, 17-24, 78 and 95-107.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 25, Blanchard discloses wherein said image capturing device comprises a microscope for capturing close-up images of said biological material as discussed in at least paragraphs 7 and 17-24.
Regarding claim 29, Blanchard discloses wherein one of said one or more manipulation units comprises a robotic pipetting arm as discussed in at least paragraphs 62, 83-84 and 90-94, said robotic pipetting arm comprises a pipette and wherein said robotic pipetting arm being configured to move said pipette within said culture dish compartment, so as to allow withdrawing and/or adding liquids and/or suspensions to or from one or more culture wells of one culture dish being accommodated within said culture dish compartment.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 30, Blanchard discloses wherein one of said one or more manipulation units comprises a robotic culture dish moving arm, wherein said robotic culture dish moving arm being configured to grip a culture dish and to move it between said culture dish compartment and said cryogenic area of said apparatus as discussed in at least paragraphs 62, 83-84 and 90-94.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 47, Blanchard discloses an apparatus (100) for the combined incubation and vitrification of a viable biological material; said apparatus comprises: a housing [200/300] a transfer chamber and an internal chamber, one or both of which are configured to hold one or more cell culture vessels.)  as discussed in at least paragraphs 67 and 69; wherein said one or more culture dish compartments and said cryogenic area together defines an operational area as discussed in at least paragraph 67; wherein said apparatus comprises one or more manipulation units, said one or more manipulation units each comprises one or more robotic arms [203/303], said one or more robotic arms being configured to grip and move elements and/or chemical/biological material within said operational area as discussed in at least paragraphs 62, 83-84 and 90-94; wherein said apparatus comprises a device ( (e.g., motors, wheels, gears, robotic elements, and actuators such as pneumatic actuators, 
As to the culture dish compartment being provided with a transparent wall, Blanchard discloses in paragraph 45 that, “In certain embodiments, a cell culture vessel includes a transparent or optically clear window. For example, a lid coupled to the housing of a cell culture vessel may include an optically clear portion for viewing cells e.g., with a microscope or other imager.”
Blanchard does not explicitly disclose wherein the image capturing means is movable in relation to the culture dishes. However, Blanchard discloses a device (e.g., motors, wheels, gears, robotic elements, and actuators such as pneumatic actuators, electromagnetic actuators, motors with cams, piezoelectric actuators, and motors with lead screws) that are capable of making the image capturing means movable.
Furthermore, it would have been obvious to one having ordinary skill in the art to provide an image capturing means that is movable in relation to the culture dishes in order to maintain temperature of the one or more a transfer chamber(s) and/or internal chamber(s), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP § 2144.04 (III).
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

However, Blanchard does disclose that In some embodiments, devices and methods described herein are used to modify or change the culture media or conditions and/or to passage the cell cultures when appropriate. In some embodiments, these procedures are automated. See paragraphs 44, 56, 58, 62 and 110-111.  Blanchard also discloses that In some embodiments, a freezer may be provided as a component of an incubator to facilitate freezing of cells isolated from cell cultures. For example, one or more freezers may be located in an internal chamber and/or integrated into the incubator cabinet (e.g., into the wall of the incubator cabinet) as discussed in paragraph 67.
Hobbs discloses an apparatus for the combined incubation and vitrification of a viable biological material; said apparatus comprises: one or more culture dish compartments (cassette) as discussed in at least paragraph 61, each being adapted to accommodate one or more culture dishes (cartridge/pod) as discussed in at least paragraphs 61 and 66; wherein said one or more robotic arms (a Lid Transfer Robot and Heat Sealers) being configured to grip a lid from within said culture dish compartment and to move said lid and arrange said lid on top of one culture dish being accommodated in said culture dish compartment as discussed in at least paragraphs 69, 78 and 79; In preferred embodiments an instrument and apparatus is provided to automate the vitrification preparation process. The actual vitrification step, where the embryo and surrounding fluid enter a vitrified state, may also be automated; paragraph 62) as discussed in at least paragraphs 57, 62 and 73; and wherein said cryogenic means comprises a container (LN2 bath, Fig. 9) comprising a liquid gas stored in a cryogenic area as shown in Fig. 4 (Alternatively, a reduced time can be allowed for equilibrium after which the biological material, which may include oocytes or embryos are plunged directly into liquid nitrogen (where liquid nitrogen is hereinafter referred to as “LN2”) to effect freezing; paragraph 14) as discussed in at least paragraphs 14-15, 53, 61 and 87.
It would have been obvious to one having ordinary skill in the art to modify Blanchard with the robotic arms and the container as taught by Hobbs to eliminate the variability (which is known to contribute to lack of consistency in cryopreservation of biological material and the resultant low pregnancy rates) by providing an automated system to control the environment and ensure a repeatable cryopreservation of biological materials.
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard US 2018/0346868 in view of Hobbs WO 2014/106286. as applied to claims 1-2, 4-12, 20, 23, 25, 29-30 and 47 above, and further in view of Koike et al. (hereinafter Koike) JP 2015-054658. Because JP 2015-054658 is published in Japanese, portions of US 2018/0072980 have been cited as an English translation of JP 2015-054658.
Regarding claims 13 and 27, Blanchard does not explicitly disclose sealing syringe end cap (claim 13) or a robotic dish sealing arm (claim 27).
Hobbs discloses an apparatus for the combined incubation and vitrification of a viable biological material; said apparatus comprises: one or more culture dish compartments (cassette) as discussed in at least paragraphs 61 and 101, each being adapted to accommodate one or more culture dishes (cartridge/pod) as discussed in at least paragraphs 61, 66 and 101; wherein said one or more robotic arms (a Lid Transfer Robot and Heat Sealers) being configured to grip a lid from within said culture dish compartment and to move said lid and arrange said lid on top of one culture dish being accommodated in said culture dish compartment as discussed in at least paragraphs 69, 78 and 79; shown in Figs. 5 and 7, thereby providing automatic sealing of said culture dish or of one or more wells of said culture dish according to a predetermined protocol and prior to cryopreservation; wherein said apparatus is configured for fully automated operation during vitrification and cryopreservation (In preferred embodiments an instrument and apparatus is provided to automate the vitrification preparation process. The actual vitrification step, where the embryo and surrounding fluid enter a vitrified state, may also be automated; paragraph 62) as discussed in at least paragraphs 57, 62, 73 and 87; and wherein said cryogenic means comprises a container (LN2 bath, Fig. 9) comprising a liquid gas stored in a cryogenic area as shown in Fig. 4 (Alternatively, a reduced time can be allowed for equilibrium after which the biological material, which may include oocytes or embryos are plunged directly into liquid nitrogen (where liquid nitrogen is hereinafter referred to as “LN2”) to effect freezing; paragraph 14) as discussed in at least paragraphs 14-15, 53, 61 and 87.

It would have been obvious to one of ordinary skill in the art to modify Blanchard in view of Hobbs with the sealing cap and the robotic arm as taught by Koike in order to maintain the integrity (e.g. avoid spilling samples) of the culture material within the culture vessel in addition to reducing the incidences of contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/LYDIA EDWARDS/Examiner, Art Unit 1796